NOVEMBER 2001 AMENDMENT TO CREDIT AGREEMENT

        THIS AMENDMENT, dated this 6th day of November, 2001, between DENDRITE
INTERNATIONAL, INC., a New Jersey corporation (the “Company”), and THE CHASE
MANHATTAN BANK (the “Bank”).

Preliminary Statement

        A. Reference is made to the Amended and Restated Credit Agreement dated
as of November 30, 1998 between the Company and the Bank, which was amended by
the First Amendment and Waiver dated November 15, 1999 between them (which, as
so amended, will be called herein the “Credit Agreement”). All capitalized terms
used in this Amendment shall have the respective meanings ascribed to them in
the Credit Agreement. Pursuant to the Credit Agreement, the Bank has agreed to
provide a revolving credit facility to the Company on the terms and conditions
set forth therein.

        B. On the terms and conditions hereinafter expressly provided, the
Company and the Bank desire to provide for an extension of the term of such
credit facility and for certain other changes to the Credit Agreement.

        NOW, THEREFORE, for valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Company and the Bank hereby agree as
follows:


ARTICLE 1. PARTICULAR AMENDMENTS.

         Section 1.1. EBIT. In Section 1.01 of the Credit Agreement, the
definition of the term “EBIT” is hereby changed to read as follows:

  “EBIT’ of any Person for any period means the sum of (a) Net Income of such
Person for such period; (b) all amounts treated as expenses for interest for
such period to the extent included in the determination of such Net Income; and
(c) all taxes accrued for such period on or measured by income to the extent
included in the determination of such Net Income; provided, however, that Net
Income shall be computed for the purposes of this definition without giving
effect to extraordinary non-cash losses or extraordinary gains for such period;
and provided, further, that Net Income for any period in the fiscal year ended
December 31, 2001 only shall be computed for the purposes of this definition
without giving effect to expenses identified on the financial statements
described in Section 6.01 as “restructuring charges”, “purchased software
impairments”, “asset impairments” or “nonrecurring items” incurred during such
period in such fiscal year, but only to the extent that the aggregate amount of
all such extraordinary non-cash losses, restructuring charges, purchased
software impairments, asset impairments, and nonrecurring items for such fiscal
year do not exceed $30,000,000.”


         Section 1.2. EBITDA. In Section 1.01 of the Credit Agreement, the
definition of the term “EBITDA” is hereby changed to read as follows:

  “EBITDA” of any Person for any period means the sum of EBIT of such Person for
such period, plus all amounts treated as expenses for depreciation and the
amortization of intangibles of any kind for such period to the extent included
in the determination of such EBIT.”


        Section 1.3. Revolving Termination Date. In Section 1.01 of the Credit
Agreement, in clause (a) of the definition of “Revolving Termination Date”, the
phrase “November 30, 2001” is hereby changed to read “November 30, 2002".

         Section 1.4. Utilization Margin Adjustment. The following defined term
is hereby added to Section 1.01 of the Credit Agreement:

  “Utilization Margin Adjustment” means, with respect to each date on which the
aggregate principal amount of Revolving Loans outstanding exceeds 50% of the
Commitment, the percentage per annum determined in accordance with Section
2.08(b).”


         Section 1.5. Interest. Paragraphs (a) and (b) of Section 2.08 of the
Credit Agreement (including the pricing grid at the end of paragraph (b)) are
hereby changed to read as follows:

          (a) Each Revolving Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing Date at a rate per annum
equal to the Offshore Rate plus the Offshore Rate Margin plus the Utilization
Margin Adjustment or the Base Rate plus the Base Rate Margin plus the
Utilization Margin Adjustment, as the case may be (and subject to the Company’s
right to convert to other Types of Loans under Section 2.04).


          (b) The Base Rate Margin and the Offshore Rate Margin and the
Utilization Margin Adjustment (but not the applicability of the Utilization
Margin Adjustment) shall be determined on each Borrowing Date using the pricing
grid set forth below and determined on the basis of the Leverage Ratio as set
forth in the most recent Compliance Certificate, and shall be effective from and
including the date the Bank receives such Compliance Certificate to but
excluding the date on which the Bank receives the next Compliance Certificate;
provided, however, that if the Bank does not receive a Compliance Certificate by
the date required by Section 6.02(a), the Commitment Fee Rate, the Base Rate
Margin, the Offshore Rate Margin and the Utilization Margin Adjustment shall,
effective as of such date, be the highest Commitment Fee Rate, Base Rate Margin,
Offshore Rate Margin and Utilization Margin Adjustment to but excluding the date
the Bank receives such Compliance Certificate.


--------------------------------------------------------------------------------

Leverage
Ratio Offshore
Rate Margin Base Rate
Margin Utilization
Margin
Adjustment Commitment
Fee Rate
Less than 1.0   0 .75% 0 .00% 0 .05% 0 .25%

--------------------------------------------------------------------------------

Less than 1.75 and  1 .20% 0 .00% 0 .075 0 .3125% greater than or equal  to
1.00 

--------------------------------------------------------------------------------

Greater than or equal  1 .70% 0 .00% 0 .10% 0 .375% to a.75 

--------------------------------------------------------------------------------

        Section 1.6. Default Interest. At the end of paragraph (d) of Section
2.08 of the Credit Agreement, the phrase “the Base Rate plus 2%” is hereby
changed to read “the Base Rate plus the Utilization Margin Adjustment plus 2%".

         Section 1.7. Net Worth. Clause (d) of Section 7.12 of the Credit
Agreement is hereby changed to read as follows:

  “(d) permit its Net Worth at any time to be less than $105,000,000, plus (i)
seventy-five percent (75%) of the amount of net proceeds to the Company of any
offering of new equity interests issued by the Company after September 30, 2001,
plus (ii) on a cumulative basis commencing with the fiscal quarter beginning on
January 1, 2002, fifty percent (50%) of Net Income (if positive) for any fiscal
quarter beginning on or after January 1, 2002.”


         Section 1.8. No Losses. Section 7.14 of the Credit Agreement is hereby
changed to read as follows:

  “The Company shall not have EBIT of less than zero for the period of four
consecutive fiscal quarters ending September 30, 2001, or for any period of four
consecutive fiscal quarters ending on the last day of any fiscal quarter after
September 30, 2001.”



ARTICLE 2. MATTERS GENERALLY.

        Section 2.1. Facility Fee. The Company shall pay to the Bank,
simultaneously with the execution and delivery of this Amendment, a facility fee
in the amount of $15,000. Such fee shall be nonrefundable and shall be in
addition to all other fees and amounts required to be paid by the Bank under the
Credit Agreement and this Amendment.

         Section 2.2. Representations and Warranties. The Company hereby
represents and warrants that:

        (a) All the representations and warranties set forth in the Credit
Agreement are true and complete on and as of the date hereof, with the same
effect as though made on and as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and complete as of such earlier date);


        (b) No Default and no Event of Default exists;


        (c) The Company has no offset, recoupment or defense with respect to any
of its obligations under the Credit Agreement or any other Loan Document, and no
claim or counterclaim against the Bank whatsoever (any such offset, recoupment,
defense, claim or counterclaim as may now exist being hereby irrevocably waived
by the Company); and


        (d) This Amendment has been duly authorized by all necessary action on
the part of the Company and has been duly executed and delivered by the Company.


        Section 2.3. Continuing Effect. Except as otherwise expressly provided
in this Amendment, all the terms and conditions of the Credit Agreement shall
continue in full force and effect. Also, each other Loan Document shall continue
in full force and effect.

        Section 2.4. Entire Agreement. This Amendment constitutes the entire
agreement and understanding of the parties hereto with respect to an amendment
of the Credit Agreement, and it supersedes and replaces all prior and
contemporaneous agreements, discussions and understandings (whether written or
oral) with respect to such amendment.

         Section 2.5. Expenses. The Company shall pay all reasonable expenses
incurred by the Bank in connection with the transaction contemplated by this
Amendment, including the reasonable fees and disbursements of counsel for the
Bank.

         Section 2.6. Counterparts. This Amendment may be executed in two or
more counterparts, each of which shall be deemed to be an original, and all of
which taken together shall constitute one and same agreement.

         Section 2.7. Guarantor Consent. Fremantle Financial Services, Inc.,
which is a Subsidiary Guarantor, shall execute this Amendment in the space
provided below to confirm (a) the consent of such Subsidiary Guarantor to the
terms of this Amendment, and (b) that the Subsidiary Guaranty of such Subsidiary
Guarantor remains in full force and effect, and (c) that such Subsidiary
Guarantor has no offset, recoupment or defense with respect to any of such
Subsidiary Guarantor's obligations under such Subsidiary Guarantor's Subsidiary
Guaranty and no claim or counterclaim against the Bank whatsoever (any such
offset, recoupment, defense, claim or counterclaim as may now exist being hereby
irrevocably waived by such Subsidiary Guarantor). (The Company confirms that
Dendrite Delaware, Inc., which had also been a Subsidiary Guarantor, has merged
into the Company.)

         Section 2.8. Effectiveness. This Amendment shall not become effective
unless and until it shall have been executed and delivered by all the parties
hereto.

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

DENDRITE INTERNATIONAL, INC.


By: GEORGE ROBSON
——————————————
Name (print):
Title:


THE CHASE MANHATTAN BANK


By: LEONARD NOLL
——————————————
      Leonard Noll
      Vice President


SUBSIDIARY GUARANTOR:
(As to Section 2.7 above)

FREMANTLE FINANCIAL SERVICE, INC.


By:  BRENT COSGROVE
——————————————
Name (print):
Title: